Citation Nr: 1033474	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to April 
1984.  

This matter is before the Board of Veterans Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is 
etiologically related to his in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran contends that his bilateral hearing loss disability 
is related to his active service; specifically that it is related 
to noise exposure resulting from the bombing of the U.S. Embassy 
in Beirut.  The Board notes that the Veteran's DD 214 shows that 
the Veteran was awarded the Purple Heart Medal for injuries 
received from the bombing of the US embassy in Beirut in 1983.  

The Veteran's service treatment records reflect normal hearing 
during service.  Both his December 1979 enlistment examination 
and his March 1984 discharge examination revealed normal hearing.  

The Board notes that in-service noise exposure has been conceded 
based on the Veteran's involvement in the 1983 bombing, and 
further notes that the RO granted service connection for tinnitus 
based on the Veteran's in-service noise exposure.  

The Veteran was afforded a VA audiological examination in 
December 2007.  The Veteran complained of hearing loss, 
particularly that he had difficulty communicating if another 
person spoke in a "low" voice.  The Veteran reported service 
noise exposure, including from car bombs, RPGs, small arms fire, 
and the Beirut bombing.  He denied any occupational or 
recreational noise exposure.  Audiological testing revealed 
auditory thresholds greater than 26 decibels at 1000, 2000, 3000, 
and 4000 Hertz in the right ear.  Additionally, testing revealed 
auditory thresholds of 40 decibels or greater at 1000, 3000, and 
4000 Hertz in the left ear.  Speech recognition scores were 96 
percent in the right ear and 76 percent in the left ear.  These 
results establish the presence of hearing loss disability in both 
ears.

With respect to the etiology of the Veteran's bilateral hearing 
loss disability, the examiner opined that because the Veteran's 
discharge examination noted normal hearing thresholds bilaterally 
from 500 to 6000 Hertz, the Veteran did not experience any 
hearing loss during active service.  Therefore, the examiner 
concluded it was less likely than not that his current hearing 
loss was related to his noise exposure during active service.  T

The Veteran submitted a March 2008 letter from a private 
physician, S.K.E., M.D.  The physician opined that the Veteran's 
bilateral hearing loss disability is due to a blast injury in 
Beirut.  

In the Board's opinion, the evidence supportive of the Veteran's 
claim is in equipoise with that against the claim.  Although the 
VA examiner provided an opinion against the claim, the Board has 
not found the rationale for the opinion to be persuasive.  
Similarly, the Veteran's private physician has provided a clear 
opinion supporting the Veteran's claim, but has not provided the 
rationale for the opinion.  Therefore, the Board resolves 
reasonable doubt in the Veteran's favor and concludes that 
service connection is warranted for bilateral hearing loss 
disability.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss disability is 
granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


